

117 HR 291 IH: Department of Veterans Affairs Creation of On-Site Treatment Systems Affording Veterans Improvements and Numerous General Safety Enhancements Act
U.S. House of Representatives
2021-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 291IN THE HOUSE OF REPRESENTATIVESJanuary 13, 2021Mr. Bost introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to use on-site regulated medical waste treatment systems at certain Department of Veterans Affairs facilities, and for other purposes.1.Short titleThis Act may be cited as the Department of Veterans Affairs Creation of On-Site Treatment Systems Affording Veterans Improvements and Numerous General Safety Enhancements Act or the VA COST SAVINGS Enhancements Act.2.Use of on-site regulated medical waste treatment systems at Department of Veterans Affairs facilities(a)Identification of facilitiesThe Secretary of Veterans Affairs shall identify Department of Veterans Affairs facilities that would benefit from cost savings associated with the use of an on-site regulated medical waste treatment system over a five-year period.(b)Regulated medical waste cost analysis modelFor purposes of carrying out subsection (a), the Secretary shall develop a uniform regulated medical waste cost analysis model to be used to determine the cost savings associated with the use of an on-site regulated medical waste treatment system at Department facilities. Such model shall be designed to calculate savings based on—(1)the cost of treating regulated medical waste at an off-site location under a contract with a non-Department entity; compared to(2)the cost of treating regulated medical waste on-site, based on the equipment specification of treatment system manufacturers, with capital costs amortized over a ten-year period.(c)InstallationAt each Department facility identified under subsection (a), the Secretary shall secure, install, and operate an on-site regulated medical waste treatment system.(d)Use of blanket purchase agreementAny medical waste treatment system purchased pursuant to this section shall be purchased under the blanket purchase agreement known as the VHA Regulated Medical Waste On-Site Treatment Equipment Systems Blanket Purchase Agreement or any successor, contract, agreement, or other arrangement.(e)Regulated medical waste definedIn this section, the term regulated medical waste has the meaning given such term under section 173.134(a)(5) of title 49, Code of Federal Regulations, concerning regulated medical waste and infectious substances, or any successor regulation, except that, in the case of an applicable State law that is more expansive, the definition in the State law shall apply.3.No additional funds authorizedNo additional funds are authorized to be appropriated to carry out the requirements of this Act. Such requirements shall be carried out using amounts otherwise authorized to be appropriated.